As filed with the Securities and Exchange Commission on March 18, 2015 Registration No. 333-133183 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 HELIOS AND MATHESON ANALYTICS INC. (Exact name of registrant as specified in its charter) Delaware 13-3169913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Empire State Building, 350 5th Avenue New York, New York (Address of principal executive offices) (Zip Code) The A Consulting Team, Inc. 1997 Stock Option and Award Plan (Full title of the plan) Divya Ramachandran Helios and Matheson Analytics Inc. Empire State Building, 350 5th Avenue New York, New York 10118 (Name and address of agent for service) (212) 979-8228 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☑ 1 DEREGISTRATION OF UNSOLD SECURITIES Helios and Matheson Analytics Inc. (the “Registrant”) is filing this Post-Effective Amendment No. 1 to the registration statement on Form S-8 (file no. 333-133183) (the “Registration Statement”) to deregister shares of the Registrant’s common stock, par value $0.01 per share (the “Common Stock”), that were covered by the Registration Statement for issuance under The A Consulting Team, Inc. Amended and Restated 1997 Stock Option and Award Plan (the “Plan”). The Registrant filed the Registration Statement, which registered 975,000 shares of Common Stock to be offered or sold under the Plan, with the Securities and Exchange Commission (the “Commission”) on April 10, 2006. Accordingly, pursuant to the undertaking contained in the Registration Statement to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold, the Registrant is filing this Post-Effective Amendment No. 1 to the Registration Statement to deregister all the shares of Common Stock covered by the Registration Statement which remain unissued as of the date of this filing. Upon effectiveness hereof, no shares of Common Stock will remain registered under the Registration Statement for issuance under the Plan. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the S-8 Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in New York, New York on March 18, 2015. Helios and Matheson Analytics Inc. By: /s/ Divya Ramachandran Divya Ramachandran Chief Executive Officer By: /s/ Umesh Ahuja Umesh Ahuja Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this Amendment No. 1 to S-8 Registration Statement has been signed by the following persons in the capacities and on the date indicated. Dated: March 18, 2015 /s/ Divya Ramachandran Divya Ramachandran Chief Executive Officer, Principal Executive Officer and Director Dated: March 18, 2015 /s/ Umesh Ahuja Umesha Ahuja Chief Financial Officer, Principal Financial Officer Dated: March 18, 2015 /s/ Srinivasaiyer Jambunathan Srinivasaiyer Jambunathan Director Dated: March 18, 2015 /s/ Kishan Grama Ananthram Kishan Grama Ananthram Director Dated: March 18, 2015 /s/ Viraj Patel Viraj Patel Director 3
